Dykman, J.
This is an appeal from a judgment entered upon the report of a referee. The plaintiff presented a claim against the estate of Treno J ung to her administrators, which was rejected, and referred to a referee for determination under the statute. The referee reported in favor of the plaintiff, and a "judgment was entered upon his report. The claim against the deceased was large, and had accumulated during her life, and was properly viewed with suspicion by the administrators; but the proof produced in its support upon the trial found favor with the referee, and commanded his belief, and it was natural and unaffected by any inherent improbability. The proof offered by the defendant was in part stricken from the record, because it was inadmissible, and what remained was entirely insufficient to answer the case made by the plaintiff. The relationship existing between the plaintiff and the deceased was insufficient to impose upon him any obligations for her support, and there was, moreover, proof of a promise on the part of the deceased to pay for the same. The statute of limitations does not apply. We find no error in the record, and the judgment should be affirmed, with costs. All concur.